UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1434


WILLIAM HANBACK,

                Plaintiff - Appellant,

           v.

DRHI, INC.; D.R. HORTON, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-01789-TSE-JFA)


Argued:   March 22, 2016                  Decided:   April 28, 2016


Before NIEMEYER and MOTZ, Circuit Judges, and Max O. COGBURN,
Jr., United States District Judge for the Western District of
North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Stephen Patrick Pierce, SUROVELL ISAACS PETERSEN & LEVY,
PLC, Fairfax, Virginia, for Appellant. Jon Franklin Mains, JON
F. MAINS & ASSOCIATES, Fairfax, Virginia, for Appellees.      ON
BRIEF: J. Chapman Petersen, SUROVELL ISAACS PETERSEN & LEVY,
PLC, Fairfax, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Hanback commenced this action against DRHI, Inc.,

for breach of a contract with which he sold DRHI a 2.14-acre

parcel of land in Fairfax, Virginia.                          He seeks a declaratory

judgment and $350,000 in damages.

      The parties closed on the land contract in 2004, with DRHI

paying Hanback $400,000 for the 2.14-acre parcel, a price based

on the fact that 5 lots had been approved by the City of Fairfax

for   the    parcel’s     development.            When      DRHI    later    purchased     an

adjacent parcel of land, it reconstituted its development plan

to include the two parcels and thereby obtained City approval

for a total of 15 lots on the combined parcels -- 5.5 lots on

the   original     2.14-acre     parcel          and   9.5     lots    on    the   adjacent

parcel -- which amounted to 5 more lots than would have been

approved for the parcels separately.

      In     his   complaint,        Hanback      contends         that     the    2.14-acre

parcel      that   he    sold   to    DRHI       in    2004    directly       enabled      the

development of these 5 additional lots.                            Stated otherwise, he

alleges     that   the    2.14-acre     parcel         he    sold     permitted     DRHI   to

obtain a “bonus density” of 5 additional lots on the combined

parcels.      Accordingly, he seeks compensation for the additional

5 lots in the amount of $70,000 for each lot.

      The district court dismissed Hanback’s breach-of-contract

claim, concluding that “nowhere in the . . . Contract is there a

                                             2
provision requiring that [DRHI] compensate [Hanback] based on

lots   built     on    subsequently-acquired                 adjacent         property.”       We

agree and therefore affirm.

       The land contract between Hanback and DRHI provided that

“[Hanback]      is    the     owner      of     2.14       acres    of    fee     simple      real

property,”      which       DRHI    “is       desirous       of    acquiring,”         and    that

“[Hanback] agrees to sell to [DRHI] [and] [DRHI] agrees to buy

from    Hanback       the     Property.”             The     contract         continued,      “the

Purchase Price for the Property shall be $70,000.00 per approved

lot with a minimum of 6 lots.                        If only 5 or fewer than 5 lots

are approved, the Purchase Price shall be $400,000 for the 2.14

acres.”     Finally, the contract provided that “[s]ettlement shall

take    place        within     thirty         days        after     approval         of     final

subdivision plans by the City of Fairfax or twelve months after

execution of this Contract whichever occurs first.”                               Following a

state-court order granting specific performance, settlement took

place in 2004, at which time Hanback transferred the deed to the

2.14-acre parcel to DRHI and DRHI paid Hanback $400,000 for the

property    based      on     the   5     lots       that,    at   that       time,    had    been

approved.

       While    the    contract         did    indicate       that    the      price    for    the

2.14-acre parcel would be based on the number of lots approved

by the City of Fairfax at the time of settlement, even under the

redevelopment         plan     approved        by      the    City       in    2007    and     the

                                                 3
subdivision plan approved by the City in 2010, no more than 5.5

lots were ever approved for the 2.14-acre parcel.                   Since 6 lots

or    more   were   never    approved       for   that    parcel,     the    price

established by the contract for the 2.14-acre parcel remained

$400,000, a sum that had been fully paid at the closing in 2004.

      In arguing that he is entitled to compensation “for the

bonus density his land permitted,” Hanback concedes that the

“parties certainly did not specifically address ‘bonus density’

in the 2000 contract.”         But he contends nonetheless that “[the

parties] clearly expressed that payment was [to be] based on the

number of lots ‘permitted’ and/or ‘approved,’” with $70,000 to

be paid for each additional lot.             He fails to address, however,

the fact that he sold DRHI only the 2.14-acre parcel and that,

at most, only 5.5 lots were ever approved on that parcel.                      The

additional 9.5 lots approved in the final subdivision plan were

located on the adjacent parcel, which was not the subject of the

land contract between Hanback and DRHI.                  The contract between

Hanback and DRHI specifically defines the 2.14-acre parcel as

“the Property” subject to the contract, and the “purchase price

and   payment”   provision    expressly      concerns     the   purchase     price

“for the 2.14 acres.”        Nowhere in the contract is any adjacent

parcel or “bonus density” mentioned.

      Accordingly,    we    affirm   the    district     court’s    ruling    that

Hanback failed to state a claim for breach of the land contract

                                        4
between    him    and    DRHI    when    he       claimed      compensation         for   lots

approved on an adjacent parcel that he never owned and that was

never mentioned in his contract with DRHI.                           We need not reach,

therefore,       Hanback’s       challenge          of        the    district         court’s

alternative ruling that his breach-of-contract claim is barred

by the applicable statute of limitations.

     With this conclusion, we also affirm the district court’s

dismissal    of     Hanback’s         claim       for     a     declaratory         judgment.

Hanback’s    complaint          asked    the       court        to    assess        the   full

transactional      history       of     the       dispute       between   the        parties,

including the effect of related state-court judgments, and to

declare his rights to “the amount owed to [him] . . . for the

bonus    density   [DRHI]       obtained       using      the    [2.14-acre         parcel].”

But this is exactly what he sought in his breach-of-contract

claim,    which        the   district         court      properly      dismissed.           A

declaratory judgment therefore would serve no “useful purpose in

clarifying       and     settling       the       legal       relations        in     issue.”

Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 256 (4th Cir.

1996) (internal quotation marks and citation omitted); see also

Medtronic, Inc. v. Mirowski Family Ventures, LLC, 134 S. Ct.

843, 849 (2014) (recognizing that the Declaratory Judgment Act

is only “procedural” and does not create “substantive rights”).

     The judgment of the district court is accordingly

                                                                                    AFFIRMED.

                                              5